Citation Nr: 1701450	
Decision Date: 01/19/17    Archive Date: 01/27/17

DOCKET NO. 07-34 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1. Entitlement to an initial disability rating in excess of 10 percent for a right knee disability. 

2. Entitlement to an initial disability rating in excess of 10 percent for a left knee disability. 

3. Entitlement to an initial disability rating in excess of 10 percent for a back disability.

4. Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with depression. 

5. Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1991 to December 1991; February 2001 to December 2001; January 2002 to June 2002; February 2003 to April 2004; and July 2007 to June 2008. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which granted service connection for the acquired psychiatric disorder, bilateral knee, and back disabilities and assigned initial disability ratings. In May 2010 and March 2012, the Board determined that a claim for a TDIU was reasonably raised by the record. See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

The Agency of Original Jurisdiction (AOJ) for the Veteran's case is the RO in Fort Harrison, Montana. 

The Veteran and his wife testified before the undersigned Veterans Law Judge (VLJ) during a travel Board hearing in February 2010. During the hearing, the VLJ engaged in a colloquy with the Veteran toward substantiation of the claims. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A transcript of the hearing is included in the claims file. 

The Board remanded the case in May 2010 and March 2012 for additional development. There was substantial compliance with the Board's remand directives. See Stegall v. West, 11 Vet. App. 268 (1998). 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.


FINDINGS OF FACT

1. For the entire appellate period, the Veteran's left and right knee disabilities manifested as flexion to 130 degrees and extension to zero degrees, at worst, due to pain. 

2. During the entire appeal, the Veteran's back disability manifested with pain, a limitation in forward flexion of the thoracolumbar spine to 64 degrees, at worst, and a combined range of motion of the thoracolumbar spine greater than 120 degrees but less 235 degrees.

3. After affording the Veteran the benefit of the doubt, his PTSD with depression disability has been characterized by occupational and social impairment with reduced reliability and productivity during the appellate period.

4. The Veteran's service-connected disabilities do not prevent him from securing or following gainful employment.



CONCLUSIONS OF LAW

1. The criteria for an initial disability rating in excess of 10 percent for a right knee disability have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.321, 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5099-5020 (2016). 

2. The criteria for an initial disability rating in excess of 10 percent for a left knee disability have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.321, 4.1, 4.40, 4.45, 4.59, 4.71a, DC 5099-5020 (2016). 

3. The criteria for an initial disability rating in excess of 10 percent for a back disability have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.71a, DC 5237 (2016).

4. The criteria for an initial disability rating of 50 percent, but not higher, for PTSD with depression have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.130, DC 9440-9411 (2016).

5. The criteria for entitlement to a TDIU have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16, 4.18, 4.19, 4.25 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016). 

The claims for higher initial ratings are downstream issues, which were initiated by a notice of disagreement (NOD). The Court of Appeals for Veterans Claims (Court) has held that once an NOD from a decision establishing service connection and assigning the rating and effective date has been filed the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the claimant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements...." Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); see 38 U.S.C.A. §§ 5104, 7105 (West 2014). Hence, there is no duty to provide additional VCAA notice.

VA's duty to notify in regards to the claim for a TDIU was satisfied by April 2012 and September 2014 letters. See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA's duty to assist includes helping claimants to obtain service treatment records and other pertinent records, including private medical records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment and personnel records, VA and private medical records, Social Security Administration (SSA) records, and vocational rehabilitation records. The Veteran has not identified any outstanding records needing to be obtained. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The VA examination and/or opinion must be adequate to decide the claim. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The July 2005, July 2010, September 2012, November 2012, February 2013, December 2013, July 2015, and February 2016 VA examiners performed in-person examinations and provided clear explanations in support of their opinions and findings. See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion"). Additionally, VA examiners provided addendum medical opinions in November 2012 and December 2012. These VA examinations and opinions are adequate to decide the Veteran's claims.

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

Increased Ratings, Generally

VA has adopted a Schedule for Rating Disabilities (Schedule) to evaluate service-connected disabilities. See 38 38 U.S.C.A. § 1155; 38 C.F.R., Part IV. Disability evaluations assess the ability of the body as a whole, the psyche, or a body system or organ to function under the ordinary conditions of daily life, to include employment. 38 C.F.R. § 4.10. The percentage ratings in the Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability. Id.

The Schedule assigns DCs to individual disabilities. DCs provide rating criteria specific to a particular disability. If two DCs are applicable to the same disability, the DC that allows for the higher disability rating applies. 38 C.F.R. § 4.7. Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant. 38 C.F.R. § 4.3. The Schedule recognizes that a single disability may result from more than one distinct injury or disease; however, rating the same disability or its manifestation(s) under different DCs - a practice known as pyramiding - is prohibited. See 38 C.F.R. § 4.14.

In disability rating cases, VA assesses the level of disability from the initial grant of service connection or a year prior to the date of application for an increased rating and determines whether the level of disability warrants the assignment of different disability ratings at different times over the course of the claim, a practice known as "staged ratings." See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) (holding that staged ratings may be warranted in increased rating claims). The Veteran appealed the initial disability ratings assigned after the grant of service connection since one day after his separation from military service, i.e., April 4, 2004. However, he had additional active duty service from July 11, 2007, to June 11, 2008, when he was ineligible to receive VA benefits. Thus, the appeal period for these disabilities is from April 4, 2004 to July 10, 2007, and since June 12, 2008. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. 

38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements. Under 38 C.F.R. § 4.45, functional loss due to weakened movement, excess fatigability, and incoordination must also be considered. See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that the criteria discussed in sections 4.40 and 4.45 are not subsumed by the DCs applicable to the affected joint).

Furthermore, 38 C.F.R. § 4.59 recognizes that painful motion is an important factor of disability. Joints that are painful, unstable, or misaligned, due to healed injury, are entitled to at least the minimum compensable rating for the joint. Id. Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint. Id.; see Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that section 4.59 applies to all forms of painful motion of joints, and not just to arthritis). Pain that does not result in additional functional loss does not warrant a higher rating. See Mitchell v. Shinseki, 25 Vet. App. 32, 42-43 (2011) (holding that pain alone does not constitute function loss and is just one fact to be considered when evaluating functional impairment). 

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3. 

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal. See 38 U.S.C.A. § 7104(a) (West 2014). Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims. See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Knees

The Veteran asserts that his left and right knees should be rated higher than the currently-assigned 10 percent disability ratings. The Board shall analyze these disabilities together because the evidence concerning the disabilities are located in the same medical treatment records and lay statements.

The Veteran's bilateral knee disabilities are rated under 38 C.F.R. § 4.71a, 5099-5020 for synovitis. Hyphenated DCs are used when a rating under one DC requires use of an additional DC to identify the basis for the evaluation assigned. 38 C.F.R. § 4.27 (2016). The additional DC, shown after the hyphen, represents the basis for the rating, while the primary DC indicates the underlying source of the disability. Additionally, the use of the "99" series and hyphenated DCs reflects that there is no specific DC applicable to the disability, and it must be rated by analogy. 38 C.F.R. § 4.20 (2016). 

The Schedule rates knee disabilities on limitation of motion, the presence of ankylosis or genu recurvatum, recurrent subluxation or lateral instability, symptomatic removal of the semilunar cartilage, and impairment of the tibia and fibula. See 38 C.F.R. § 4.71a, DC 5256-5263. As will be discussed below, the evidence does not indicate and the Veteran has not alleged that his left and right knee symptoms include the presence of ankylosis, genu recurvatum, or impairment of the tibia and fibula, or that he had knee surgery that resulted in the removal of the semilunar cartilage. 

Under DC 5257, recurrent subluxation or lateral instability is rated as 10 percent disabling when slight, 20 percent disabling when moderate, and 30 percent disabling when severe. See 38 C.F.R. § 4.71a, DC 5257. Descriptive words "slight," "moderate" and "severe" as used in the various DCs are not defined in the Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions." 38 C.F.R. § 4.6 (2016).

The DCs that focus on limitation of motion of the knee are DCs 5260 and 5261. Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion. See 38 C.F.R. § 4.71a , Plate II. Under DC 5260, a noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees; a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees. Under DC 5261, a noncompensable rating will be assigned for limitation of extension of the leg to 5 degrees; a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees; a 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating will be assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating will be assigned for limitation of extension of the leg to 30 degrees; and a 50 percent rating will be assigned for limitation of extension of the leg to 45 degrees. See 38 C.F.R. § 4.71a , DCs 5260, 5261. 

In a March 2004 service treatment record, the Veteran complained of bilateral knee pain that was worsened by walking long distances. The evaluator noted that the knees did not have effusion, erythema, deformities, or varus or valgus instability with pain. The Veteran had full range of motion with pain, mild patellar grating, and popping with flexion. Similarly, the Veteran complained of swollen knees in an April 2005 service examination but the medical professional noted that his lower extremities were normal. 

During a July 2005 VA examination, the Veteran stated that he used ibuprofen daily to treat his back and knee symptoms and that he did not use canes, crutches, or assistive devices to ambulate. He stated that he could stand and walk for an unlimited time and distance. He told the examiner that he worked as a carpenter but that he did not lift objects heavier than five or ten pounds. He indicated that his symptoms do not include swelling, locking, clicking, popping, numbness, tingling, tremors, or weakness in the lower extremities. He stated that repetitive use of the knees causes pain and less movement. 

Upon physical examination, the Veteran was able to walk with a normal gait and without limping. He had normal reflexes in the knees and in the Achilles or downward toes. He had normal sensation from the hips to the toes. Range of motion of the knees showed flexion to 138 degrees, bilaterally, with equal passive and active motion and without pain. His muscle strength was normal and he did not have any instability in the knees. The anterior drawer, Lachman's, and varus/valgus stress tests were pain free and equal when compared bilaterally with active and passive resistance. The McMurray's test was negative. The examiner noted that the Veteran experienced tenderness to palpation in the peripatellar regions and hypermobility of the patellar tendon, bilaterally, but no intra-articular effusion, popliteal space tenderness, or mediolateral joint line tenderness in either knee. 

In a February 2006 VA primary care note, the Veteran described his knee pain as sharp and hot, which tended to become worse when bending or climbing, and he alleged that he had occasional giving-way weakness but that his knees have never collapsed. A physical examination showed that the Veteran's knees had bilateral patellar tendon laxity with mild patellar crepitus; however, there was no effusion, the joints were stable, and the drawer sign was negative. 

In a March 2006 NOD, the Veteran contended that he experienced significant knee pain and that the knees give way. Similarly, he indicated that these disabilities affected his ability to lift, squat, bend, stand, reach, walk, sit, kneel, and climb stairs in October 2010 SSA records. Additionally, during the February 2010 Board hearing, the Veteran testified that his primary care physician told him that his knees could not be operated on and that he would have to live with his symptoms. 

During a July 2010 VA examination, the Veteran asserted that he could not squat or bend because of daily knee pain that was a constant three out of a possible ten, but kneeling, squatting, or going up or down stairs caused the pain to increase to a six. He stated that his knees would catch but that they did not lock up. He endorsed symptoms of popping and pain near the kneecaps. He stated that he used ibuprofen and ice to alleviate symptoms, and that he has worn neoprene supports in the past. 

Upon examination, the Veteran did not require the use of assistive devices to ambulate. The examiner noted no varus or valgus deformity, effusion, instability, or joint line tenderness. However, the Veteran experienced crepitus on flexion and extension and tenderness on palpation. The examiner noted that the Veteran did not have pain with flexion or extension in either knee, he was able to strengthen out the knees, and he had full resistance without severe pain. Range of motion testing showed that the Veteran's initial flexion was to 132 degrees and initial extension was to zero degree and after repetitive use testing for both knees. Imaging studies showed normal patellae and medial and lateral joint spaces without loose bodies, calcifications, or other abnormalities. 

In a January 2012 statement, the Veteran asserted that he was in extreme pain while performing the range of motion testing during the July 2010 VA examination.

During a September 2012 VA examination, the Veteran complained of weakness, giving way, and falling while climbing stairs. He asserted that sitting alleviated his symptoms and that he was able to stand for 15 to 20 minutes, walk for approximately one mile, and climb 20 stairs; however, he stated that he could not bend, stoop, or squat. He indicated that he did not have any previous surgeries or hospitalizations for his knee symptoms. He indicated that overexertion caused flare-ups that occurred approximately twice per month. 

However, range of motion testing showed flexion in both knees to 130 degrees without pain and extension to zero or any degrees of hyperextension without pain. The same results were garnered after three repetitions. The examiner noted that the Veteran did not have any additional functional loss or impairment or additional limitation in range of motion following repetitive use testing. The Veteran experienced tenderness on palpation. Muscle strength and joint stability testing showed normal results in both knees. The Veteran did not have a history of recurrent patellar subluxation or dislocation, shin splints, stress fractures, chronic exertional compartment syndrome, tibial and/or fibular impairment, any meniscal conditions or surgical procedures for meniscal conditions, or a previous meniscectomy or joint replacement surgery. The Veteran did not need to use assistive devices to ambulate. Diagnostic testing did not show the presence of arthritis. The Veteran's knee disabilities did not impact his ability to work. 

A December 2013 VA examination report showed that the Veteran complained of weakness and aching pain. He indicated that these disabilities did not cause problems in his activities of daily living, but stated that he takes frequent breaks when cooking, cleaning the house, and washing dishes. He stated that his knees were not bothered while sitting. He could walk up to a mile without pain, but reported that he could not run, squat, kneel, stand for more than 15 to 20 minutes, or lift more than 25 to 30 pounds. He reported flare-ups in his symptoms that were triggered by walking and bending, and which occurred three to four times per week in the wintertime and two to three times per week in the summertime. 

Range of motion showed that the Veteran was able to flex both knees to 135 degrees with no evidence of painful motion, extend both knees to zero degrees or any degree of hyperextension without painful motion. The same results were shown after three repetitions and the examiner noted that the Veteran did not have additional limitation in range of motion or additional functional loss or impairment following repetitive use testing. The Veteran did not have a history of recurrent patellar subluxation or dislocation, shin splints, stress fractures, chronic exertional compartment syndrome, tibial and/or fibular impairment, any meniscal conditions, or surgical procedures for meniscal conditions. The Veteran did not need to use assistive devices to ambulate. The examiner noted that the Veteran elicited a pain response during range of motion testing and during palpation of the knees, but without signs of weakness. Diagnostic testing did not show the presence of arthritis and the examiner noted that the Veteran's knee disabilities did not impact his ability to work. 

During a July 2015 VA examination, the Veteran again complained of constant pain in his knees, but he did not experience stiffness, deformity, instability, locking, dislocation, subluxation, swelling, redness, or heat. He stated that he had minimal additional limitation in function during a flare-up. He did not require the use assistive devices or corrective shoes to ambulate. He never had surgery and was not hospitalized for his knee disabilities.

A physical examination showed that the Veteran's range of motion testing results were normal and that he was able to flex the knees to 140 degrees without pain. The examiner noted the absence of pain with weight bearing, tenderness or pain on palpation, and crepitus. After three repetitions, the Veteran's knees did not show additional functional loss or limitation in range of motion. The examiner noted that the functional ability of the Veteran's knees was not significantly limited by pain, weakness, fatigability, or incoordination with repeated use over a period of time. Muscle strength testing showed normal results and the Veteran had no signs of muscle atrophy or ankylosis in either knee. Joint stability testing showed no instability. The examiner noted that the Veteran's symptoms did not include a history of recurrent effusion, subluxation, lateral instability, shin splints, stress fractures, chronic exertional compartment syndrome, tibial and/or fibular impairment, or meniscal conditions. The examiner noted that the Veteran's bilateral knee symptoms did not impact his ability to perform any type of occupation task. 

A September 2015 VA physical therapy note showed that the Veteran's bilateral knee flexion was within normal limits but hyperextension of his knees was painful. Muscle strength testing showed essentially normal results. The medial and lateral ligament stress tests, anterior and post anterior drawer tests, and the McMurray's test were negative for both knees; however, the Thomas, eccentric step, and standing squat tests were positive for the left side and the Ober's and Clark's sign tests were positive for both knees. The physical therapist noted that the Veteran's patella mobility tracked laterally and she provided the Veteran with a stock patella brace. Similar symptoms were noted in October 2015 and November 2015 VA physical therapy notes, which showed deceased pain and improvement in his strength and range of motion. 

During a February 2016 VA examination, the Veteran again complained of pain and stated that he underwent physical therapy treatment for ten weeks. He told the examiner that cold weather, repetitive kneeling or squatting, and going up and down stairs exacerbated his symptoms while hot packs, heating pads, and muscle rubs alleviated his pain. He reported flare-ups that were caused by overexertion or repetitive movements, occurred one to two times per week, and lasted between four hours to an entire day. 

Range of motion testing showed normal results with the Veteran being able to flex to 140 degrees without pain and extend to zero degrees without pain. His symptoms did not include crepitus or pain with weight bearing; however, the examiner noted that the Veteran's bilateral knees were tender with palpation in the posterior fossa but without signs of swelling, increased skin temperature or palpable masses. Repetitive use testing did not show additional functional loss or range of motion limitation after three repetitions. Muscle strength and joint stability testing showed normal results, with no evidence of recurrent subluxation, lateral instability, or recurrent effusion. The examiner noted that the Veteran's symptoms did not include ankylosis, previous knee surgery, or meniscal conditions. The Veteran did not need to use assistive devices to ambulate and the imaging studies did not show signs of degenerative or traumatic arthritis. The Veteran's knee disabilities did not impact his ability to perform any type of occasional task. 

For the entire appellate period, the Veteran's left and right knee disabilities manifested as slight limitations in motion due to pain. Specifically, the VA examination reports from July 2005, July 2010, September 2012, December 2013, July 2015, and February 2016 show that the Veteran's bilateral knee disabilities were limited to 130 degrees in flexion and to zero degrees in extension, at worst. While the Veteran has complained of falling and giving way in his knees, the VA examination reports, VA treatment records, and private treatment records do not objectively show subluxation or lateral instability on physical examinations. Specifically, all of the medical professionals who evaluated the Veteran's knees determined that he did not have a history of recurrent subluxation or lateral instability, or that the Lachman's, McMurray's, and drawer tests were negative. These symptoms amount to a noncompensable disability rating under DC 5099-5020. Nevertheless, all of these VA examinations, as well as the other VA and private treatment records, showed that the Veteran had painful motion. Thus, a rating of 10 percent is warranted pursuant to 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca, and Mitchell criteria during the entire appellate period. 

However, ratings in excess of 10 percent have not been approximated for the Veteran's bilateral disability picture, even when considering the 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca, and Mitchell criteria. Although there is evidence of slightly reduced range of motion in flexion, and even after considering the effects of pain and functional loss, the evidence does not indicate that the Veteran's disabilities limit the motion of his knees to 45 degrees of flexion or less or 15 degrees of extension or more. The Board has also considered the application of 38 C.F.R. § 4.71a, DCs 5003, 5256, 5258, 5262, and 5263 but determines that these DCs are inapplicable to the Veteran's disability picture as there is no indication from the Veteran or the medical evidence that his left and right knees had ankylosis, arthritis, symptomatic semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum. 

Accordingly, the evidence does not show that an initial disability rating in excess of 10 percent for right and left knee disabilities is warranted during the appellate period. 38 C.F.R. § 4.71a, DC 5099-5020. As the preponderance of the evidence is against the claims, the benefit-of-the-doubt rule does not apply, and the Veteran's claims must be denied. See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


Back

All spinal disabilities are evaluated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula). Degenerative arthritis of the spine is to be evaluated either under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes (DC 5243), whichever method results in the higher rating. 

Under the General Rating Formula, a 10 percent rating is warranted when the forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. A 20 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. A 40 percent rating is assigned for forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine. A 100 percent rating is assigned for unfavorable ankylosis of entire spine. 38 C.F.R. § 4.71a. 

The General Rating Formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate DC. Id. at Note (1). 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. Id. at Note (2). 

The Formula for Rating IVDS Based on Incapacitating Episodes provides a 60 percent rating for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. A 40 percent rating is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months. A 20 percent rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months. A 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months. 38 C.F.R. § 4.71a, DC 5243 (2016). An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician. Id.at Note (1).

A July 2004 chronological record of medical care showed that the Veteran complained of lower back pain. The medical professional noted that the Veteran's back had good range of motion but that lumbar flexion was limited by pain; however, the medical professional did not record the degree to which the Veteran's range of motion was limited. Similarly, the Veteran's complaints of back symptoms were noted in an April 2005 report of medical examination. 

During a July 2005 VA examination, the Veteran endorsed back pain when bending or repetitively lifting or carrying objects, which was treated with daily ibuprofen. He denied having any symptoms of numbness, tingling, tremors, or weakness in his lower extremities incapacitating episodes, and falls. He further stated that he did not have any bowel or bladder dysfunction symptoms. The Veteran also stated that he could perform all activities at home, including eating, bathing, grooming, toileting, mowing, and cleaning; however, he could not bend over or pull weeds. 

On physical examination, the Veteran walked with a normal gait without limping. Range of motion testing showed forward flexion of the thoracolumbar spine to 90 degrees, lateral flexion to 30 degrees, lateral rotation to 50 degrees, and hyperextension to 30 degrees, all without pain. The examiner noted tenderness to palpation over the sacroiliac joints but no presence of swelling, deformity, or discoloration in the lumbar spine. Examination of the lower extremities showed normal sensation and normal reflexes in the knees and Achilles, no clonus, and negative straight leg raising and crossover tests; however, the Patrick/Faber test was positive bilaterally. Muscle strength testing was normal for dorsiflexion, plantarflexion, inversion, eversion, knee flexion and extension, and hip flexion and extension. 

A February 2006 VA primary care note showed that the Veteran's forward flexion was 100 degrees, rotation was 90 degrees, lateral bending was 30 degrees, and extension was 35 degrees. A September 2006 VA primary care note indicated that the Veteran had slight tenderness in the distal spine/sacrum, but no significant paraspinal muscle spasm. Range of motion testing showed forward flexion to 100 degrees, rotation to 95 degrees, lateral bending to 45 degrees, and extension to 40 degrees. 

In an April 2008 chronological record of medical care, the Veteran complained of low back pain and occasional radicular pain down the left lower extremity. However, he denied weakness, anesthesia, and bowel and bladder dysfunction. A physical evaluation showed no sensory or motor deficits, no muscle spasms, and a normal-looking lumbosacral spine. The Veteran's lumbar spine motion was normal but with pain. 

A May 2009 magnetic resonance imaging (MRI) scan showed that the Veteran had degenerative disc disease (DDD) and facet arthropathy mainly in the L4-L5 and L5-S1 spinal segments. Similarly, a September 2009 computerized tomography (CT) scan showed no evidence of lumbosacral spine instability and a mild increase in degenerative changes in the lumbar spine. 

A physical evaluation during a September 2009 VA neurosurgery consultation visit showed that the Veteran was not tender over the lumbar spine. Range of motion testing showed forward flexion to 90 degrees with the Veteran's fingertips almost touching the floor, extension to 20 degrees, lateral bending to 20 degrees, and left and right rotation to 10 degrees. Straight leg raising and Babinski sign tests were negative. Muscle strength and sensory testing showed normal results. Deep tendon reflexes were 3+ at the knees and 2+ at the ankles. 

Very similar symptoms were noted in a November 2009 VA anesthesiology note. A physical examination showed that the Veteran's gait was even and that he walked without the need of assistive devices. Thoracolumbar flexion was to 80 degrees with the Veteran almost touching the floor with his fingertips, extension was to 20 degrees, lateral bending was to 15 degrees, and lateral rotation was to 15 degrees. The doctor noted that the Veteran experienced pain with all range of motion planes. Straight leg raising tests were positive for low back pain. Motor strength testing showed 4/5 results, and the lower extremities' reflexes were essentially normal. 

During the February 2010 Board hearing, the Veteran testified that he had daily pain from his buttocks to his feet. He also endorsed sporadic bowel and bladder dysfunction symptoms and he contended that he used Methadone and Oxycodone to treat his pain symptoms. 

In June 2010, the Veteran complained of bilateral lower extremity radiculopathy and pain. He stated that his symptoms were radiating from his lower back to his knees. A VA neurosurgeon noted that the Veteran received epidural injections in the past. The doctor noted there was no way to correlate the Veteran's subjective radicular symptoms with recent MRI and electromyogram findings, which showed mild to moderate stenosis at the L5-S1 spinal segments. 

A July 2010 VA examination showed that the appearance of the Veteran's back was normal. His symptoms included mild tenderness over the paraspinal muscles of the lower back, but no spasms, scoliosis, kyphosis, or increased lordosis. The Veteran was able to squat. Range of motion showed forward flexion to 66 degrees, extension to 13 degrees, left rotation to 32 degrees, right rotation to 38 degrees, left lateral flexion to 28 degrees, and right lateral flexion to 22 degrees. After repetitive use testing, forward flexion was to 64 degrees, extension was to 12 degrees, left rotation was to 32, right rotation was to 38 degrees, left lateral flexion was to 26 degrees, and right lateral flexion was to 24 degrees. The examiner noted that range of motion testing did not cause unusual pain or difficulties. Furthermore, the Veteran did not have additional loss of motion, pain, weakness, lack of coordination, or fatigue due to repetitive use testing. The Veteran's straight leg raising tests were negative, his patella reflexes were 2+ and Achilles reflexes were 1+, and his ankle dorsiflexion and plantar flexion were normal. 

A March 2011 VA physical therapy outpatient note showed that the Veteran's thoracolumbar spine had forward flexion to 90 degrees, extension to 10 degrees with pain, right lateral flexion to 20 degrees, left lateral flexion to 15 degrees, right lateral rotation to 30 degrees, and left lateral rotation to 35 degrees. Muscle strength, sensory, and reflex testing showed essentially normal results. 

During a September 2012 VA examination, the Veteran again complained of constant radiating back pain to his lower extremities. He asserted that his back pain flared up approximately two times per week when he missed class or took additional medication to control symptoms. Range of motion testing showed forward flexion to 85 degrees with pain limiting motion to 80 degrees, extension to 10 degrees with pain limiting motion to 10 degrees, right lateral flexion to 30 degrees with pain limiting motion to 15 degrees, left lateral flexion to 30 degrees with pain limiting motion to 20 degrees, right lateral rotation to 30 degrees with pain limiting motion to 15 degrees, and left lateral rotation to 30 degrees with limiting motion to 20 degrees. After repetitive use testing, forward flexion was to 80 degrees, extension was to 10 degrees, right lateral flexion was to 20 degrees, left lateral flexion was to 25 degrees, right lateral rotation was to 20 degrees, and left lateral rotation was to 25 degrees. The examiner noted that after three repetitions, the Veteran's back had additional functional limitation and was additionally limited in motion. The additional symptoms included less movement than normal, excess fatigability, pain on movement, and incoordination. 

However, the Veteran did not have guarding or muscle spasms, and his motor, muscle strength, reflex, and sensory testing results were normal. The Veteran endorsed moderate radiculopathy symptoms of numb toes, intermittent pain, paresthesias and/or dysthesias, and numbness, and severe symptoms of constant pain. Following an EMG study, the examiner noted that the Veteran did not have radiculopathy. Imaging studies confirmed the presence of arthritis but there were no vertebral fractures. 

A November 2012 private progress note showed that the Veteran denied bowel or bladder incontinence. He complained of back pain that travelled to his hips, buttocks, thighs, and feet. Muscle strength and deep tendon reflexes were normal. Forward flexion was to 70 degrees, extension was to 10 degrees, and left and right lateral rotation was to 10 degree, all with pain. Similarly, a December 2012 private progress note showed normal muscle strength and deep tendon reflexes. Forward flexion was to 90 degrees, extension to 20 degrees, and left and right lateral rotation to 20 degrees. Furthermore, a January 2013 private progress note indicated that the Veteran had received epidurals. Upon physical evaluation, forward flexion was to 80 degrees with discomfort, extension was to 10 degrees with discomfort, and right lateral rotation was uncomfortable for the Veteran. The doctor noted that the straight leg raising, Faber, and muscle strength tests were negative. 

In a December 2013 VA examination report, the Veteran complained of constant, aching pain that developed into flare-ups. He asserted that he must rest in a bed during flare-ups. Range of motion testing showed forward flexion to 80 degrees, extension to 15 degree, right lateral flexion to 25 degrees, left lateral flexion to 30 degrees, and left and right lateral rotation to 30 degrees. The examiner noted that the range of motion did not show objective evidence of pain. After three repetitions, forward flexion was to 80 degrees, extension was to 15 degrees, right lateral flexion was to 20 degrees, left lateral flexion was to 25 degrees, and right and left lateral rotation was to 25 degrees. The examiner noted that there was less movement than normal after repetitive use testing. The examiner also noted that the Veteran had localized tenderness in the left lumbar paravertebral muscles and the sciatic notch region but that he did not have muscle spasms, guarding, or an abnormal gait or spinal contour. Muscle strength and reflex testing showed normal results. Straight leg raising tests were negative. 

The Veteran endorsed symptoms of radiculopathy, such as moderate intermittent pain in both lower extremities and paresthesias and/or dysthesias and numbness in the left lower extremity. However, the examiner concluded that there were no objective findings or signs of radiculopathy in either lower extremity. The examination also showed no signs of ankylosis and the Veteran was not required to use assistive devices to ambulate. The Veteran was noted to have IVDS but the examiner stated that he did not have any incapacitating episode over the previous 12 months. 

Similarly, during a July 2015 VA examination, the Veteran denied any bowel or bladder neurological symptoms and he complained of radiating low back pain and flare-ups. Range of motion testing showed forward flexion to 70 degrees, extension to zero degrees, right and left lateral flexion to 25 degrees, and right and left lateral rotation to 30 degrees. The limitation in extension was due to pain. The examiner noted that the abnormal range of motion did not contribute to functional loss. There was no additional loss of function or range of motion after three repetitions. The examiner also noted that pain, weakness, fatigability, or incoordination did not significantly limit functional ability with repeated use over time or during flare-ups. The Veteran did not experience muscle spasms or guarding, and localized tenderness did not result in an abnormal gait or abnormal spinal contour. Muscle strength and sensory testing showed normal results. A reflex examination showed normal knee reflexes but hypoactive ankle reflexes. Straight leg raising tests were negative, the Veteran did not experience signs or symptoms of radiculopathy, and he did not have ankylosis of the spine. The examiner noted that the Veteran did not require the use of assistive devices to ambulate and that imaging studies confirmed the presence of arthritis. The examiner noted that the Veteran's back disability did not impact his ability to work. 

During the entire appeal period, the Veteran's back disability manifested with pain, a limitation in forward flexion to 64 degrees, at worst, and a combined range of motion greater than 120 degrees but less than 235 degrees. Specifically, the ranges of motion garnered during the July 2005, July 2010, September 2012, December 2013, and July 2015 VA examinations, as well as during VA and private physical evaluations, show that the Veteran's symptoms warrant a 10 percent disability rating under the General Rating Criteria. All of the evidence noted above shows that the Veteran did not experience muscle spasms, guarding, or an abnormal gait or spinal contour. VA examination reports, VA and private medical treatment records, and the Veteran's lay statements do not indicate that this disability showed any signs of forward flexion of 60 degrees or less for the thoracolumbar spine, favorable or unfavorable ankylosis of the entire thoracolumbar spine, or unfavorable ankylosis of the entire spine during this appeal period. Thus, the Veteran's symptoms do not warrant a rating in excess of 10 percent during the appeal. 

The Board has considered whether a higher rating should be assigned pursuant to 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca, and Mitchell criteria but determines that a higher rating is not warranted for the Veteran's disability picture during this appellate period. The range of motion testing conducted during the medical evaluations considered the thresholds at which pain limited motion. The Veteran reported flare-ups of his symptoms and several medical examinations showed that he had additional functional impairment due to pain, pain on repeated use, fatigue, weakness, lack of endurance, and incoordination. However, even though there is evidence of reduced forward flexion and overall range of motion, and even after considering the effects of pain and functional loss, forward flexion is not limited to 60 degrees or less for the thoracolumbar and the combined range of motion is not limited to 120 degrees or less. Thus, a higher rating under these provisions is not approximated in the Veteran's disability picture. 

The Board has also considered the application of the Formula for Rating IVDS Based on Incapacitating Episodes to the Veteran's symptoms, but determines that a rating under these criteria would not provide a higher benefit. Specifically, the evidence does not establish that the Veteran experienced incapacitating episodes of IVDS lasting a total of at least two, but less than four, weeks during any 12-month period on appeal. All of the medical evidence shows that the Veteran denied having any incapacitating episodes during the previous 12 months. Although, the Veteran told the December 2013 VA examiner that he must rest in bed during flare-ups, there is no indication in the record that this rest was prescribed by a treating physician or that it lasted more than two weeks at a time. See 38 C.F.R. § 4.71a, DC 5243, Note (1). Thus, the application of the Formula for Rating IVDS Based on Incapacitating Episodes would not provide a higher benefit for the Veteran's disability picture. 

The Board has also considered whether separate ratings are warranted for neurological symptoms associated with the Veteran's back. Apart from the February 2010 Board testimony, the Veteran has routinely denied bladder and bowel dysfunction symptoms, including in July 2005, April 2008, November 2012, and July 2015. Furthermore, although the Veteran complained of radiculopathy symptoms in June 2010, September 2012, December 2013, and July 2015 VA examination reports, the examiners concluded that the Veteran did not have radiculopathy following physical and neurological examinations. Thus, separate ratings are not appropriate for any neurological abnormalities at this time. 

Accordingly, the evidence does not show that an initial disability rating in excess of 10 percent for a back disability is warranted during the appellate period. 38 C.F.R. § 4.71a, DC 5237. As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim must be denied. See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.

PTSD with Depression

The Veteran further asserts that his acquired psychiatric disability should be rated higher than the currently-assigned initial disability rating of 30 percent under 38 C.F.R. § 4.130, DC 9440-9411. 

The General Rating Formula for Mental Disorders assigns ratings based on particular symptoms and the resulting functional impairments. A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

The symptoms associated with each rating in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list; rather, they serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). Thus, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the DCs. See id. VA must consider all symptoms of a claimant's disorder that affect his or her occupational and social impairment. See id. at 443. If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the DC, the appropriate, equivalent rating will be assigned. Id. In this regard, VA shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission. 38 C.F.R. § 4.126 (2016). Although VA considers the level of social impairment, it does not assign an evaluation based solely on social impairment. Id.

The Veteran's records include evaluations based on the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV), which includes Global Assessment Functioning (GAF) scores. These are based on a scale set forth in the DSM-IV reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996); DSM-IV. According to DSM-IV, a score of 71-80 indicates transient symptoms, if present at all, and "expectable reactions to psychological stressors (e.g., difficulty concentrating after family arguments); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork)." A score of 61-70 indicates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships." A score of 51-60 indicates "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)." Id. The Court has found that certain scores may demonstrate a specific level of impairment. See Richard, 8 Vet. App. at 267; see also Bowling v. Principi, 15 Vet. App. 1, 14-15 (2001) (observing that a GAF score of 50 indicates serious impairment).

Although a medical professional's classification of the level of psychiatric impairment reflected in the assigned GAF score is probative evidence of the degree of disability, it is not determinative of the rating assigned by VA in evaluating a psychiatric disorder under the rating criteria. See VAOPGCPREC 10-95 (March 31, 1995). Rather, VA must consider all of the claimant's symptoms and resulting functional impairment as shown by the evidence of record in assigning the appropriate rating, and will not rely solely on the examiner's assessment of the level of disability at the moment of examination. See 38 C.F.R. § 4.126. 

In an April 2010 chronological record of medical care, the Veteran complained of depressive symptoms. During a July 2005 VA examination, the Veteran again endorsed symptoms of depression, a lack of interest in anything apart from his family, irritation, anger, thoughts of death or dying but without active plans or intentions, hostility, anxiety, and sleeping longer than 10 hours. He stated that he was not physically or verbally aggressive. The examiner noted that the Veteran remained active with his children and that he engaged in play activities with them. A mental status examination showed that the Veteran was casually dressed and neatly groomed with good hygiene. He was cooperative, pleasant, alert, and oriented to time, place, person, and reason. His speech was clear and fluent. His eye contact was good and thought process was coherent, logical, and goal-directed. His attention and concentration were within normal limits and his insight and judgment were intact. The examiner noted that there was no evidence of impairment in reality testing, hallucinations, delusional thinking, or other psychotic symptoms. Overall, the Veteran's cognitive function was grossly intact. 

The examiner noted that the Veteran's symptoms included mildly depressed mood, mild loss of interest, sleep trouble, mild difficulty in concentration, mild loss of energy, some self-doubt, and feeling easily irritated, restless, and tense. He was able to perform activities of daily living effectively and independently. The examiner concluded that the Veteran's symptoms did not show clinically significant impairment in social or work functioning because he remained engaged with his family, reported a good relationship with his wife and four children, and was employed full-time as a carpenter/supervisor. The examiner assigned a GAF score of 75, which denotes the Veteran's symptoms as transient with expectable reactions to psychosocial stressors. 

January 2006 and February 2006 VA treatment notes showed that the Veteran's psychiatric symptoms included chronic anger, anxiety, irritation, social withdrawal, intrusive thoughts, hypervigilance, startle response, and anhedonia. However, he denied having nightmares, memory loss, panic attacks, or loss of energy. The Veteran was prescribed medication and the medical professionals assigned GAF scores of 60. In a March 2006 VA mental health note, the doctor indicated that the Veteran's psychiatric symptoms were slightly improving, but he continued to express symptoms of social isolation, and family and financial trouble. The doctor assigned a GAF score of 65. 

In a December 2008 VA mental health initial evaluation note, the Veteran complained of flashbacks, nightmares, irritability, reoccurring anger, sleeplessness, anhedonia, depressed mood, low energy, sleep disturbances, restlessness, and ruminations over family and financial problems. However, he denied suicidal ideation, plan, means, or intent. The medical professional noted that the Veteran lived with his wife and children, visited with his siblings, and was unemployed. A mental status examination showed that he was well dressed and groomed, and he was cooperative with positive social and communication skills. His speech was within normal limits and his mood was dysphoric. His affect was congruent with his mood. His thought process was logical and linear and his thought content did not include audiovisual hallucination or suicide or homicide ideation. He reported previous suicide ideation but without plan or intent. He was oriented to time, place, person, and reason. His concentration was within normal limits, but his memory included some blocking. His insight and judgment were fair and appeared to have improved since earlier treatment with other providers. The medical professional assigned a GAF score of 60. Very similar symptoms were noted in a March 2010 VA mental health note. 

A January 2009 VA mental health consultation note also showed that the Veteran was casually groomed, cooperative, and without hallucinations, perceptual disturbances, delusions, or homicidal ideation. His mood and affect were depressed and he endorsed some suicidal ideation, but without current intent or plan. His thinking was logical and sequential, and his speech was normal in rate, rhythm, and volume. 

Multiple VA treatment records show that the Veteran participated in PTSD group therapy in 2009 and 2010, and in individual mental health therapy in 2010. 

In an October 2009 private pain questionnaire, the Veteran stated that he lived with his wife and children and that he had good relationships with his family. He indicated that he engaged in a social activity once per month, but that he was not satisfied with his social life. His hobbies included computer gaming and woodworking. He slept for approximately eight hours per night. He considered himself to be an angry and depressed person; however, he did not think of himself as an anxious, tense, or worried person. He stated that he was taking medication for psychiatric symptoms but that he had never been hospitalized for mental health reasons. 

During a July 2010 VA examination, the Veteran again stated that he was frequently angry and that he only wanted to be around his family. A mental status examination showed that the Veteran was well-dressed and groomed and cooperative. His eye contact improved throughout the interview. His thought processes were linear, insight and judgement were good, and speech was normal in rate, rhythm, and volume. The Veteran did not exhibit any psychotic features. He endorsed symptoms of depressed mood and mood swings, difficulty concentrating, startle response, re-experiencing of combat events, feelings of detachment and estrangement from others, hopelessness, irritation, fatigue, lack of motivation, disturbed sleep, and emotional numbness. The examiner assigned a GAF score of 51. 

In a March 2011 VA mental health note, the Veteran again endorsed symptoms of irritability, anger, disturbed sleep, and frustration. He also indicated that he takes Lorazepam to help his symptoms. In an October 2012 private progress note, the Veteran's symptoms included disturbed sleep, irritability and rage, lack of focus and concentration, hypervigilance, avoidance, fight and/or flight response, detachment, excessive anxiety, hopelessness, and an increased startle response. The Veteran's symptoms were assigned a GAF score of 65 in October 2010, a score of 53 in January 2011, a score of 60 in March 2012 and June 2012, a score of 62 in August 2012, and a score of 59 in September 2012.

During a November 2012 VA psychiatric examination, the Veteran's symptoms included avoidance of stressor-related thoughts and activities, exaggerated startle response, depressed mood, anxiety, panic attacks that occurred weekly or less often, chronic sleep impairment, irritability, and disturbances in motivation and mood. The examiner concluded that the Veteran's symptoms amounted to an occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation. The examiner assigned a GAF score of 60. 

January 2013 and March 2013 private progress notes showed that the Veteran had a neat appearance, his affect was constricted but cooperative, his association was loose, and his mood was flexible. He did not show symptoms of suicidal ideation, delusions, or hallucinations. An April 2014 private progress note showed that the Veteran's symptoms included excessive anxiety, insomnia, depression, and helplessness; however, he again did not show signs of hallucinations or suicidal or homicidal ideation. 

During a December 2013 VA examination, the Veteran stated that he was married with three children. His marriage was going well and he did not identify any marital difficulties. He told the examiner that he goes out socially with his wife once a week but he stated that he kept to himself and did not have close friends. The Veteran stated that he was unemployed since 2008, which ended because of physical problems. He asserted that he missed 13 days of college in the previous semester because he became ill. During the examination, the Veteran's eye contact was good and voice was normal in tone and pace. He spoke in complete sentences, his speech was easily understood, and his affect was appropriate and wide ranging. His underlying mood was anxious but his psychomotor activity was within normal limits. He followed conversation well and he did not exhibit impaired concentration. His symptoms also included depressed mood, anxiety, suspiciousness, and chronic sleep impairment. This examiner also concluded that the Veteran's symptoms caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.

After affording the Veteran the benefit of the doubt, his PTSD with depression signs and symptoms have manifest as occupational and social impairment with reduced reliability and productivity due to disturbances in motivation and mood, occasional thoughts of suicide, and difficulty maintaining effective social relationships with friends. Beginning with the July 2005 VA examination report, the evidence has shown that the Veteran's mood was depressed during most mental status examinations. Furthermore, on numerous occasions, the Veteran had thoughts of suicide but without intent or plan. Additionally, he has reported difficulties with social relationships, apart from his family. In fact, he reported that he was not interested in anything other than his family during the July 2005 VA examination, a VA medical professional noted that the Veteran's symptoms included social isolation in a March 2006 treatment note, and the Veteran reported that he did not have any close friends during the December 2013 VA examination. Moreover, he endorsed symptoms of detachment and estrangement from others, anger, irritation, lack of motivation, and sleep disturbances in most psychiatric evaluations during the appellate period. 

The evidence described above shows that there has been some fluctuation in the Veteran's signs and symptoms; however, the frequency, severity, and duration of these symptoms indicates that they do not abate such that he has a sustained remission. Although the November 2012 and December 2013 VA examiners concluded that the Veteran's symptoms caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, the Board finds that his PTSD with depression disability has been characterized by occupational and social impairment with reduced reliability and productivity during the appellate period. These symptoms warrant a disability rating of 50 percent since April 4, 2004. 

However, the Veteran's symptoms have not approximated a disability picture requiring a rating of 70 percent because the claims file does not show occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood. In fact, the GAF scores between 51 and 75 show that his symptoms were transient, mild, or moderate. The most recent VA examination in December 2013 showed that the Veteran was performing well academically in the recent past. His numerous psychiatric evaluations have shown that his judgement and thinking were linear and logical and that he did not exhibit any symptoms homicidal ideation, auditory or visual hallucinations, or suicidal intent or plan. Furthermore, the record shows that he is married and has a good relationships with his children. Consequently, the frequency, severity, and duration of the PTSD with depression symptoms have not resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family, relations, judgment, thinking, or mood. 

Accordingly, the benefit-of-the-doubt rule applies and the Veteran's PTSD with depression warrants a disability rating of 50 percent, but not higher, for the entire appellate period. See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.

Extraschedular Considerations

The Board has considered whether the evaluation of the musculoskeletal and psychiatric disabilities, together and separately, should be referred for extraschedular consideration. See 38 C.F.R. § 3.321(b) (2016); Thun v. Peake, 22 Vet. App. 111, 114 (2008). Because the ratings provided under the Schedule are averages, an assigned rating may be adequate to address the average impairment in earning capacity caused by the disability, but not completely account for the Veteran's individual circumstances. Thun, 22 Vet. App. at 114. In exceptional situations where the rating is inadequate, the case may be referred for extraschedular consideration. Id. The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1).

In Thun, 22 Vet. App. at 115, the Court held that the determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry. First, as a threshold factor, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Id. In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Schedule for that disability. See id. If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Schedule, in which case the assigned schedular evaluation is adequate and no referral is required. Id. Second, if the schedular criteria are found to be inadequate to evaluate the claimant's disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization. Id. If so, then under the third step of the inquiry the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for a determination of whether the claimant's disability picture requires the assignment of an extra-schedular rating. Id.

Referral for extraschedular consideration is not warranted. A comparison of the Veteran's disabilities and the applicable rating criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321(b). The Veteran's bilateral knee and back symptoms mainly resulted in limitation of motion and pain. Moreover, the Deluca and Mitchell factors and the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59, contemplate pain, the loss of function, weakness, fatigability, and flare-ups. The Veteran's psychiatric symptoms mainly manifested in disturbances in mood and motivation, detachment, estrangement, anger, irritation, sleep disturbances, impaired social relationships, and infrequent suicidal ideation. He does not report any symptoms associated with these disabilities that are not included in the rating criteria or have otherwise been left uncompensated or unaccounted for by his assigned schedular ratings. See 38 C.F.R. §§ 4.71a, 4.130, DCs 5099-5020, 5237, 9440-9411; see also Thun, 22 Vet. App. at 115. There is no need to consider the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization, see id. at 118-19, and referral for extraschedular consideration is not warranted.

The Veteran has another service-connected disability. However, the record as a whole has not indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria to rate the left and right knees, back, and PTSD with depression disabilities. See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014). Nonetheless, the Board has fully considered the additional service-connected disability in concluding that referral for consideration on an extraschedular basis is not warranted.

The Board has considered whether entitlement to any special monthly compensation (SMC) benefits is warranted for the disabilities; however, it determines that any SMCs are not applicable at this time. 38 U.S.C.A. § 1114 (West 2014); 38 C.F.R. § 3.350 (2016); Akles v. Derwinski, 1 Vet. App. 118 (1991); Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242 (2011).

TDIU

In May 2010 and March 2012, the Board determined that a claim for entitlement to a TDIU was reasonably raised in conjunction with the increased rating claims. See Rice, 22 Vet. App. at 447. 
 
TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).

38 C.F.R. § 4.16(a) establishes that the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.

In reaching a determination of a TDIU, it is necessary that the record reflect some factor which takes the Veteran's case outside the norm with respect to a similar level of disability under the rating schedule. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); 38 C.F.R. §§ 4.1, 4.15 (2016). The fact that a claimant is unemployed or has difficulty obtaining employment is not enough. The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment. Van Hoose, 4 Vet. App. at 363. 

Marginal employment shall not be considered substantially gainful employment, and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person. Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold. Consideration shall be given in all claims to the nature of the employment and the reason for termination. 38 C.F.R. § 4.16(a).

The central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). Consideration may be given to a veteran's level of education, special training, and previous work experience, but advancing age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted. See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose, 4 Vet. App. at 363.

Taking into consideration the Board's decision above, the Veteran receives compensation for PTSD with depression at 50 percent disabling, a left knee disability at 10 percent disabling, a right knee disability at 10 percent disabling, a back disability at 10 percent disabling, and tinnitus at 10 percent disabling. The combined rating for these disabilities is 70 and the psychiatric disability is rated above 40 percent. The Veteran meets the percentage threshold set forth in 38 C.F.R. § 4.16(a) for consideration of a TDIU on a schedular basis. 

The Veteran's service-connected disabilities do not prevent him from securing or following gainful employment. Overall, the record indicates that the Veteran has been unemployed since June 2008. In a January 2009 VA mental health consultation, the Veteran stated that he is able to be productive approximately three days per week. He reported a 19-year work history in the construction field, but he indicated that his back, depression, and family obligations were barriers to employment. In an October 2010 private pain questionnaire, the Veteran indicated that he finished high school. During the February 2010 Board hearing, the Veteran testified that he previously worked as a carpenter but that he could not work in this field due to his back and depression symptoms. 

A July 2010 VA examiner determined that the Veteran's back disability moderately interfered with the Veteran's ability to stand and sit in one position for a long period of time. The examiner indicated that the back disability prevented the Veteran from working in construction-type employment, but it did not stop him from working in sedentary-type of environments. 

Similarly, a September 2012 VA examiner determined that the Veteran would have difficulty with standing, walking, bending, stair-climbing, pushing, pulling, lifting, carrying, working overhead, and with prolonged periods of sitting due to his back disability symptoms. However, this disability would not impact his ability to participate in a sedentary work environment. 

In November 2012 and December 2012, a VA examiner noted that although the Veteran has some work limitations due to his PTSD with depression symptoms, including difficulty working around groups of people, these limitations would not preclude all types of employment. However, the examiner noted that this assessment was based solely on the Veteran's PTSD symptoms and did not take into account the impact of the Veteran's physical service-connected disabilities. 

A December 2013 VA examiner determined that the Veteran's back and bilateral knee disabilities did not impact his ability to work. Similarly, another December 2013 VA examiner determined that the Veteran was not precluded from all types of employment due to his psychiatric symptoms. July 2015, September 2015, and February 2016 VA examiners came to similar conclusions regarding the impact of the Veteran's service-connected physical disabilities on his employment prospects. 

October 2010 SSA records indicate that the Veteran was adjudicated to be disabled for Social Security purposes due to his musculoskeletal and psychiatric disabilities. However, December 2011 VA vocational rehabilitation records show that the Veteran was in the process of attaining a college bachelor's degree. These records also showed that his employment history, education, skills set, and physical and mental abilities would allow him to work as a compliance officer, logistician, cost estimator, and compensation, benefits, and job analysis specialist. 

The Board has considered the opinions of the VA examiners; however, the ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator. See 38 C.F.R. § 4.16(a); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (noting that "applicable regulations place responsibility for the ultimate TDIU determination on the [adjudicator], not a medical examiner"). 

Upon review of all lay and medical evidence, the Board finds that the Veteran's level of disability, given his education, training, and experience, would not render it impossible for the average person to obtain or retain substantially gainful employment of some type based solely on his service-connected disabilities. Van Hoose, 4 Vet. App. at 363. While he experiences occupational impairment as a result of his service-connected disabilities, which is reflected in his combined total rating of 70 percent, the record does not indicate that he is unable to work. The Board recognizes that the Veteran has not worked since June 2008 and that he would have trouble finding a labor-intensive job due to his service-connected symptoms; however, this is not enough to warrant entitlement to a TDIU because there is no indication that he is incapable of performing the physical and mental acts required by employment. Id. A high disability rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.

The record shows that he is actively pursuing his studies at a higher education facility and the VA vocational rehabilitation records indicate that he would be able to perform work that did not require large amount of physical activity. Overall, the medical and lay evidence does not show that he is precluded from working in a sedentary work environment. In fact, the Veteran's enrollment in college to attain a bachelor's degree shows that he hopes to attain a job in such an environment upon graduation from college. Thus, although there is some impairment as a result of his service-connected disabilities, the facts of this case are not outside the norm. 

Given these reasons, the Board finds that the Veteran's service-connected disabilities do not prevent him from securing or following gainful employment. As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable, and the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.

(ORDER ON NEXT PAGE)















ORDER

An initial disability rating in excess of 10 percent for a right knee disability is denied.

An initial disability rating in excess of 10 percent for a left knee disability is denied. 

An initial disability rating in excess of 10 percent for a back disability is denied.

An initial disability rating of 50 percent, but not higher, for PTSD with depression is granted.

A TDIU is denied.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


